UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
Vv. CASE NO. 8:97-CR-436-T-17AAS

JOSE HUBERT PALACIOS.

 

ORDER
This cause is before the Court on:

Dkt. 909 Motion Under Sec. 3582(c)(2)
Dkt. 913 First Step Act of 2018 Memorandum

Defendant Jose Hubert Palacios, pro se, requests a reduction of
sentence or a sentence of time-served pursuant to 18 U.S.C. Sec. 3582
(c)(2), and Sec. 602 of the First Step Act.

|. Background

The Court notes that Defendant Palacios’ Motion refers to 18 U.S.C. Sec.
3582(c)(2), which provides:

(c) Modification of an imposed term of imprisonment.--The court may not
modify a term of imprisonment once it has been imposed except that—

(2) in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently
been lowered by the Sentencing Commission pursuant to 28 U.S.C.
994(0), upon motion of the defendant or the Director of the Bureau of
Prisons, or on its own motion, the court may reduce the term of
Case No. 8:97-CR-436-T-17AAS

imprisonment, after considering the factors set forth in section 3553(a)
to the extent that they are applicable, if such a reduction is consistent
with applicable policy statements issued by the Sentencing Commission.

This case does not involve a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered by
the Sentencing Commission pursuant to 28 U.S.C. Sec. 994(0). Based on
Defendant Palacios’ argument, the Court construes Defendant Palacios’ Motion

to be brought under 18 U.S.C. Sec. 3582 (c)(1)(A):

(c) Modification of an imposed term of imprisonment.--The court may
not modify a term of imprisonment once it has been imposed except that—

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of Prisons,

or upon motion of the defendant after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to
bring a motion on the defendant's behalf or the lapse of 30 days from
the receipt of such a request by the warden of the defendant's facility,
whichever is earlier, may reduce the term of imprisonment (and may
impose a term of probation or supervised release with or without
conditions that does not exceed the unserved portion of the original
term of imprisonment), after considering the factors set forth in section
3553(a) to the extent that they are applicable, if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction; or

(ii) the defendant is at least 70 years of age, has served at least 30

years in prison, pursuant to a sentence imposed under section 3559(c),
for the offense or offenses for which the defendant is currently imprisoned,
and a determination has been made by the Director of the Bureau of
Prisons that the defendant is not a danger to the safety of any other
person or the community, as provided under section 3142(g);
Case No. 8:97-CR-436-T-17AAS

and that such a reduction is consistent with applicable policy statements
issued by the Sentencing Commission...

The applicable policy statement is USSG Sec. 1B1.13.

On May 6, 1999, Defendant Palacios was sentenced on Counts 1, 2
and 3 of the First Superseding Indictment:

Count 1 Conspiracy to possess with intent to
distribute five kilograms or more of a
mixture and substance containing a
detectable amount of cocaine

Violation of 21 U.S.C. Sec. 846

Count 2 With the intent to promote the carrying on

of specified unlawful activity, conducted
and attempted to conduct a financial
transaction involving property represented
to be the proceeds of specified unlawful
activity, that is, the felonious manufacture,
importation, receiving, concealment,
buying, selling and otherwise dealing in a
controlled substance

Violation of 18 U.S.C. Secs. 1956 (a)(3)
(A) and 2.

Count 3 Possess with intent to distribute and
did distribute a mixture and substance
containing a detectable amount of
marijuana

Violation of 21 U.S.C. Sec. 841(a)(1).

After a jury verdict, Defendant Palacios was sentenced to a term imprisonment
of 360 months as to Count 1, 240 months as to Count 2, and 60 months as to Count

3, all to run concurrently with each other; a 5-year term of supervised release as to
Case No. 8:97-CR-436-T-17AAS

Count 1,a 3-year term of supervised release as to Count 2, and a 3-year term of
supervised release as to Count 3, all to run concurrently with each other; a fine of
$25,000, and a special assessment fee of $300. (Dkt. 671).

The PSR indicates that Defendant Palacios conspired to import and distribute
2,000 kilograms of cocaine, and 5,000 kilograms of marijuana. (Dkt. 891, p. 22).

The Eleventh Circuit Court of Appeals affirmed the final judgment.
(Dkt. 811). |

Among other forms of relief Defendant Palacios pursued after his sentence
was affirmed on appeal, Defendant Palacios sought a sentence reduction under
Amendment 782. The Court denied Defendant's Motion. (Dkts. 891, 893, 897, 905).

The Federal Defender was appointed to represent Defendant Palacios
for his First Step Motion (Dkt. 909); however, the scope of the Federal Defender’s
representation is limited to Section 404 of the First Step Act. The Federal Defender
notified Defendant Palacios that the relief Defendant Palacios seeks is beyond

the scope of the Federal Defender’s appointment. (Dkt. 915).
HI. Discussion

Defendant Palacios is seeking a reduction of sentence pursuant to
the recidivism incentives that Defendant has completed, pursuant to 18

U.S.C. Sec. 3632(d)(4).

18 U.S.C. Sec. 3632 (d)(4) provides:
Case No. 8:97-CR-436-T-17AAS

(d) Evidence-based recidivism reduction program incentives and productive
activities rewards.--The System shall provide incentives and rewards for
prisoners to participate in and complete evidence-based recidivism
reduction programs as follows:

(4) Time credits.--

(A) In general.--A prisoner, except for an ineligible prisoner under
subparagraph (D), who successfully completes evidence-based

- recidivism reduction programming or productive activities, shall
earn time credits as follows:

(i) A prisoner shall earn 10 days of time credits for every 30 days
of successful participation in evidence-based recidivism reduction
programming or productive activities.

(ii) A prisoner determined by the Bureau of Prisons to be at a minimum
or low risk for recidivating, who, over 2 consecutive assessments, has
not increased their risk of recidivism, shall earn an additional 5 days of
time credits for every 30 days of successful participation in evidence-
based recidivism reduction programming or productive activities.

(B) Availability.--A prisoner may not earn time credits under this
paragraph for an evidence-based recidivism reduction program that
the prisoner successfully completed--

(i) prior to the date of enactment of this subchapter; or

(ii) during official detention prior to the date that the prisoner's
sentence commences under section 3585(a).

(C) Application of time credits toward prerelease custody or supervised
release.--Time credits earned under this paragraph by prisoners who
successfully participate in recidivism reduction programs or productive
activities shall be applied toward time in prerelease custody or supervised
release. The Director of the Bureau of Prisons shall transfer eligible
prisoners, as determined under section 3624(g), into prerelease

custody or supervised release.
Case No. 8:97-CR-436-T-17AAS

Defendant Palacios also seeks release to home confinement as a low risk
offender, pursuant to Sec. 602 of the First Step Act. Sec. 602 of
the First Step Act modifies 18 U.S.C. Sec. 3624(c)(1), which provides:

(c) Prerelease custody.--

(1) In general.--The Director of the Bureau of Prisons shall, to the extent
practicable, ensure that a prisoner serving a term of imprisonment spends
a portion of the final months of that term (not to exceed 12 months), under
conditions that will afford that prisoner a reasonable opportunity to adjust
to and prepare for the reentry of that prisoner into the community. Such
conditions may include a community correctional facility.

(2) Home confinement authority.--The authority under this subsection
may be used to place a prisoner in home confinement for the shorter
of 10 percent of the term of imprisonment of that prisoner or 6 months.
The Bureau of Prisons shall, to the extent practicable, place prisoners
with lower risk levels and lower needs on home confinement for the
maximum amount of time permitted under this paragraph.....

The Bureau of Prisons issued P.S. 001-2019 on April 4, 2019, Home
Confinement Under the First Step Act., which explains Home Confinement for
Low Risk Offenders and the Pilot Program which will be conducted from
Fiscal Years 2019 through 2023.

A Earned Time Credit
Defendant Palacios argues that the Court may reduce his sentence

based on his age, his term of incarceration, and the educational programs and

prison jobs he has completed.
Case No. 8:97-CR-436-T-17AAS

Pursuant to 18 U.S.C. Sec. 3582(c)(1)(A), the Director of the BOP
may move for a sentence reduction, or Defendant Palacios may move
for a sentence reduction after Defendant has fully exhausted all administrative
rights to appeal a failure of the BOP to bring a motion on the defendant’s
behalf or the lapse of 30 days from the receipt of such request by the warden

of the defendant'’s facility, whichever is earlier.

Defendant Palacios does not allege that Defendant has complied with the
multi-stage administrative process under 28 C.F.R. Secs. 542.10-19.

After the BOP has calculated whether and in what amount Defendant
Palacios is entitled to credit for the educational and other programs for which
Defendant Palacios seeks credit, if Defendant Palacios disagrees with the
BOP’s determination, Defendant Palacios must exhaust administrative remedies.
If Defendant Palacios seeks to challenge the BOP’s final determination of the time
credit, Defendant Palacios must do so by filing a petition for habeas corpus under
28 U.S.C. Sec. 2241 in the district in which Defendant is incarcerated. See
Davis v. Warden, FCC Coleman, 661 Fed. Appx. 561 (11" Cir. 2016).

After consideration, the Court denies Defendant Palacios’ Motion
for sentence reduction without prejudice due to the failure to exhaust
administrative remedies.

B. Home Confinement

Defendant Palacios asserts that he is eligible for prelease custody.
Case No. 8:97-CR-436-T-17AAS

According to the BOP Inmate Locator, Defendant Palacios’ current

projected release date is November 28, 2023.

The Court notes that It is within BOP’s discretion to determine if and when
Defendant Palacios qualifies for prelease custody in home confinement. The
decision whether to place a prisoner in home confinement is solely within the
discretion of the BOP and the Attorney General. Jones v. Woods, 2019 WL
2754731 (M.D. Ala. June 4, 2019) (emphasis added).

After Defendant Palacios has exhausted administrative remedies on
this issue, Defendant Palacios may seek review of the BOP’s determination as
to Defendant Palacios’ eligibility for home confinement by bringing a petition for
habeas corpus pursuant to 28 U.S.C. Sec. 2241, in the district in which

Defendant is incarcerated.

After consideration, the Court denies Defendant Palacios’ Motion Under
Sec. 3582(c)(2) without prejudice for failure to exhaust administrative remedies.

Accordingly, it is

ORDERED that pro se Defendant Jose Hubert Palacios’ Motion Under
Sec. 3582(c)(2) (Dkt. 909):

1. is construed to be brought under 18 U.S.C. Sec. 3582(c)(1)(A);
2. is denied without prejudice for failure to exhaust

administrative remedies.
Case No. 8:97-CR-436-T-17AAS

a

DONE and ORDERED in Chambers in Tampa, Florida on this Jb day of
August, 2019.

 

Copies to:

Counsel of Record
U.S. Probation Office

Pro Se Defendant:
Jose Hubert Palacios

Reg. No. 22122-018

D. Ray James

FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels

P.O. Box 2000

Folkston, GA 31537
